Title: To James Madison from Thomas Jefferson, 26 November 1782
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Ampthill in Chesterfeild Nov. 26. 1782.
Your favour by Colo Basset is not yet come to hand. the intimation through the Attorney I received the day before Colo. Bland’s arrival by whom I am honoured with your’s of the 14th. inst. it finds me at this place attending my family under inoculation. this will of course retard those arrangements of my domestic affairs which will of themselves take time and cannot be made but at home. I shall lose no time however in preparing for my departure; and from the calculation’s I am at present enabled to make I suppose I cannot be in Philadelphia before the 20th. of December, and that possibly it may be the last of that month. some days I must certainly pass there; as I could not propose to jump into the midst of a negotiation without a single article of previous information. from these data you will be enabled to judge of the chance of availing myself of his Excy. the Chev. de la Luzerne’s kind offer to whom I beg you to present my thanks for his friendly attention and to let him know I shall use my best endeavors to be in time for the departure of his frigate. no circumstance of a private nature could induce me to hasten over the several obstacles to my departure more unremittingly than the hope of having the Chevalr. de Chattlux as a companion in my voiage. a previous acquaintance with his worth & abilities had impressed me with an affection for him which under the then prospect of never seeing him again was perhaps imprudent.
I am with very sincere esteem Dr. Sir Your affectionate friend & humble servt.
